Citation Nr: 1144255	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  04-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral leg disability, to include as secondary to service-connected residuals of aseptic meningitis.

3.  Whether new and material evidence to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hypertension, has been received.

4.  Whether new and material evidence to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for asthma, has been received.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, and from December 1985 to August 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions of the RO.  

In a May 2003 decision, the RO denied a petition to reopen a claim for service connection for a low back condition.  A notice of disagreement (NOD) was received in November 2003, and a statement of the case (SOC) was issued in December 2003.  A substantive appeal was received from the Veteran in January 2004.

In an August 2004 decision, the RO denied a claim for TDIU, as well as petitions to reopen claims service connection for a psychiatric disorder and for bilateral leg pain, and for compensation benefits, pursuant to section 1151, for hypertension and for asthma, each as a result of VA treatment.  A NOD was received in September 2004 and a SOC was issued in April 2005.  A substantive appeal was received in May 2005.  In October 2005, the RO continued the denial of each claim (as reflected in a supplemental SOC (SSOC)).

In May 2006, the Veteran and his wife presented testimony during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C; a transcript of that hearing is of record.

In November 2006, the Board reopened the claims for service connection for low back disability, bilateral leg pain, and psychiatric disability.  The Board also denied a claim for a rating in excess of 10 percent for residuals of aseptic meningitis with chronic headache.  At that time, the Board remanded the newly reopened claims, along with the claim for a TDIU, and the petitions to reopen previously-denied claims for compensation, pursuant to 38 U.S.C.A. § 1151, for hypertension and for asthma, for further action.  After attempting to complete the requested action, the RO continued to deny each claim (as reflected in a June 2009 SSOC).

In September 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, in a June 2011 rating decision, the AMC granted service connection for a psychiatric disability, representing a full grant of that benefit sought.  However, the AMC continued to deny the remaining claims on appeal, as reflected in an August 2011 supplemental SOC (SSOC), and returned these matters to the Board for further consideration.

As noted in the last remand, the Board notes, with regard to the claims characterized as petitions to reopen, after the initial rating decision, the RO subsequently determined that new and material evidence had been received in connection with each claim, but denied each claim on the merits.  Nevertheless, the issue of new and material evidence must be addressed in the first instance by the Board because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the each de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  As the Board must first decide whether new and material evidence to reopen the claims for compensation pursuant to the provisions of 38 U.S.C.A. § 1151, for asthma and hypertension has been received, before addressing each claim on the merits, the Board has characterized these claims as reflected on the title page.  

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 
REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

The record reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, in a September 2011 statement, the Veteran indicated that he continues to receive treatment for the disabilities on appeal from the Martinsburg VA Medical Center (VAMC), and specifically requested that records dated from March 11, 2011 onward be obtained.  While the claims file currently includes outpatient treatment records dated up to March 18, 2011 the Veteran's recent statement clearly indicates that pertinent VA records remain outstanding.  Unfortunately, under these circumstances, the Board has no alternative but to remand all matters on appeal for the RO to obtain the identified VA medical records, and for reconsideration of each claim in light of the additionally-received evidence. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Martinsburg VAMC any outstanding, pertinent records of evaluation and/or treatment o the Veteran, dated from March 11, 2011 onward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, while these matters are on remand, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with one or more claims, if warranted) prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Martinsburg VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since March 11, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with one or more claims, if warranted) the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of additional legal authority considered, along with clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


